 1325 NLRB No. 2081See Maislin Transport, 274 NLRB 529 (1985).2Island Transportation Co., 307 NLRB No. 187 (July 13, 1992)(not reported in Board volumes).NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.American Truck & Trailer, Inc. and Local 1702,United Paperworkers International Union,
AFL±CIO, CLC. Case 1±CA±30243July 16, 1998DECISION AND ORDERBYMEMBERSFOX, HURTGEN, ANDBRAMEUpon a charge and an amended charge filed by theUnion on February 25 and April 21, 1993, respec-
tively, the General Counsel of the National Labor Re-lations Board issued a complaint on May 4, 1993,
against American Truck & Trailer, Inc., the Respond-
ent, alleging that it has violated Section 8(a)(1) and (5)
of the National Labor Relations Act. Subsequently, on
May 11, 1993, the Respondent filed an answer to the
complaint. On April 8, 1998, however, the Respondent
notified the General Counsel of its intent to withdraw
its answer and agree to summary judgment.On June 15, 1998, the Acting General Counsel fileda Motion for Summary Judgment with the Board. On
June 18, 1998, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Respondent, by letter dated April 8,
1998, withdrew its answer to the complaint. Such a
withdrawal has the same effect as a failure to file an
answer, i.e., therefore the allegations in the complaint
must be considered to be admitted to be true.1Accordingly, we grant the Acting General Counsel'sMotion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Seekonk, Mas-
sachusetts, has been engaged in the provision of vehi-
cle maintenance and contract carrier services. Annu-
ally, the Respondent, in conducting its business oper-
ations described above, performs contract carrier serv-
ices valued in excess of $50,000 in States other than
the Commonwealth of Massachusetts.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. SUCCESSORSHIPSTATUS
About December 24, 1992, the Respondent pur-chased that portion of the business of Island Transpor-
tation Company, Inc. (Island) that performed contract
carrier services for Massachusetts Container Corpora-
tion, and since then has continued to operate that por-
tion of the business of Island in basically unchanged
form.Before engaging in the conduct described above, theRespondent was put on notice of Island's actual liabil-
ity in Board Case 1±CA±288662by the personalknowledge of the Respondent's director of operations,
Michael Perette, and by letter dated December 21,
1992, from the Regional Director for Region 1 to the
Respondent. The Respondent's president, Robert
Holmes, and Michael Perette are supervisors within the
meaning of Section 2(11) of the Act and are agents of
the Respondent within the meaning of Section 2(13) of
the Act.Based on the conduct and operations immediatelydescribed above, the Respondent has continued the em-
ploying entity with notice of Island's actual liability to
remedy its unfair labor practices and is a successor to
Island.III. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent, hereincalled the unit, constitute a unit appropriate for the
purposes of collective bargaining within the meaning
of Section 9(b) of the Act:All full-time and regular part-time drivers, jock-eys, jockey-mechanics, and mechanics employed
by Respondent who service Respondent's account
with Massachusetts Container Corporation in
Marlboro, Massachusetts, but excluding all other
employees, guards and supervisors as defined in
the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the employer's
delinquent contributions during the period of the delinquency, the re-
spondent will reimburse the employee, but the amount of such reim-
bursement will constitute a setoff to the amount that the respondent
otherwise owes the fund.From about November 19, 1990, until about Decem-ber 24, 1992, the Union had been the exclusive collec-
tive-bargaining representative of the unit employed by
Island, and during that period of time the Union had
been recognized as such representative by Island. This
recognition was embodied in a collective-bargaining
agreement effective from November 15, 1990, to No-
vember 15, 1993 (the 1990±1993 contract).Since about December 24, 1992, and at all materialtimes, the Union has been the designated exclusive
collective-bargaining representative of the unit and
since then the Union has been recognized as the rep-
resentative by the Respondent. This recognition has
been embodied in a recognition agreement dated Janu-
ary 19, 1993, in which the Respondent, inter alia,
agreed to adopt the 1990±1993 contract, remedy the
unfair labor practices in Case 1±CA±28866, and pay
moneys owed by Island pursuant to all arbitration
awards issued against Island.From about November 19, 1990, to December 24,1992, based on Section 9(a) of the Act, the Union has
been the exclusive collective-bargaining representative
of the unit employed by Island. At all times since
about December 24, 1992, based on Section 9(a) of the
Act, the Union has been the exclusive collective-bar-
gaining representative of the Respondent's employees
in the unit.Since about December 24, 1992, the Respondent hasfailed and refused to make the payments which have
become due to the National Industry Union Pension
Plan pursuant to article XXVII of the 1990±1993 con-
tract.Since about December 24, 1992, the Respondent hasalso failed and refused to provide the health and life
insurance coverage required by article XIX of the1990±1993 contract.Since about January 19, 1993, the Respondent hasfailed and refused to pay Island's obligations to the
Respondent's unit employees pursuant to arbitration
awards in American Arbitration Association Cases 11
300 00741 91 and 11 300 02368 91, as required by the
recognition agreement.Since about December 24, 1992, the Respondent hasalso failed and refused to pay Island's liability in
Board Case 1±CA±28866, as required by Golden StateBottling Co. v. NLRB, 404 U.S. 168 (1973).Finally, since about January 19, 1993, the Respond-ent has failed and refused to pay Island's pension li-
ability to the Respondent's unit employees, as required
by the recognition agreement.The subjects set forth above relate to wages, hours,and other terms and conditions of employment of the
unit and are mandatory subjects for the purposes of
collective bargaining. The Respondent engaged in this
conduct without the Union's consent.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively with the exclusive collective-bargaining rep-
resentative of its employees within the meaning of
Section 8(d), and has thereby engaged in unfair labor
practices affecting commerce within the meaning of
Section 8(a)(1) and (5) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(5) and (1) by failing: (1) to make the con-
tractually required payments which have become due
to the pension plan pursuant to article XXVII of the
1990±1993 contract; (2) to provide the health and life
insurance coverage required by article XIX of the
1990±1993 contract; (3) to pay Island's obligations to
the Respondent's unit employees pursuant to arbitra-
tion awards in American Arbitration Association Cases
11 300 00741 91 and 11 300 02368 91 as required bythe recognition agreement; (4) to pay Island's liability
in Board Case 1±CA±28866 as required by GoldenState Bottling Co. v. NLRB, supra; and (5) to pay Is-land's pension liability to the Respondent's unit em-
ployees as required by the recognition agreement, we
shall order the Respondent to make whole its unit em-
ployees by restoring the employees health and life in-
surance and making all delinquent payments and con-
tributions, including interest or any additional amounts
due the funds in accordance with Merryweather Opti-cal Co., 240 NLRB 1213, 1216 fn. 7 (1979). In addi-tion, the Respondent shall reimburse unit employees
for any expenses ensuing from its failure to make the
required contributions, as set forth in Kraft Plumbing& Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem.661 F.2d 940 (9th Cir. 1981), such amounts to be
computed in the manner set forth in Ogle ProtectionService, 183 NLRB 682 (1970), enfd. 444 F.2d 502(6th Cir. 1971), with interest as prescribed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).3ORDERThe National Labor Relations Board orders that theRespondent, American Truck & Trailer, Inc., Seekonk, 3AMERICAN TRUCK & TRAILER, INC.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Massachusetts, its officers, agents, successors, and as-signs, shall1. Cease and desist from
(a) Failing and refusing to make the required pay-ments to the National Industry Union Pension Plan
pursuant to article XXVII of the 1990±1993 contract.(b) Failing to provide its unit employees the re-quired health and life insurance coverage pursuant to
article XIX of the 1990±1993 contract.(c) Failing to pay Island's obligations to its unit em-ployees pursuant to arbitration awards in American Ar-
bitration Association Cases 11 300 00741 91 and 11
300 02368 91, as required by the recognition agree-
ment.(d) Failing to pay Island's liability in Board Case 1±CA±28866, as required by Golden State Bottling Co.(e) Failing to pay Island's pension liability to theRespondent's unit employees as required by the rec-
ognition agreement.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make the required payments and contributions asrequired by articles XXVII and XIX of the 1990±1993
contract, the recognition agreement, and the Board's
decision in Case 1±CA±28866.(b) Make whole the unit employees by restoring theemployees' health and life insurance, making all delin-
quent payments and contributions, and reimbursing
employees for any expenses resulting from its failure
to make the required contributions in the manner set
forth in the remedy section of this decision.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(d) Within 14 days after service by the Region, postat its facility in Seekonk, Massachusetts, copies of the
attached notice marked ``Appendix.''4Copies of thenotice, on forms provided by the Regional Director for
Region 1, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any othermaterial. In the event that, during the pendency ofthese proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since December 24, 1992.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.July 16, 1998
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to make the requiredpayments to the National Industry Union Pension Plan
pursuant to article XXVII of 1990±1993 contract with
Local 1702, United Paperworkers International Union,
AFL±CIO, CLC.WEWILLNOT
fail to provide employees in the fol-lowing unit the required health and life insurance cov-
erage pursuant to article XIX of the 1990±1993 con-
tract:All full-time and regular part-time drivers, jock-eys, jockey-mechanics, and mechanics employed
by us who service our account with Massachusetts
Container Corporation in Marlboro, Massachu-
setts, but excluding all other employees, guards
and supervisors as defined in the Act.WEWILLNOT
fail to pay Island TransportationCompany's obligations to unit employees pursuant to
arbitration awards in American Arbitration Association 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Cases 11 300 00741 91 and 11 300 02368 91, as re-quired by the January 19, 1993 recognition agreement.WEWILLNOT
fail to pay Island's liability in BoardCase 1±CA±28866, as required by Golden State Bot-tling Co.WEWILLNOT
fail to pay Island's pension liabilityto unit employees as required by the recognition agree-
ment.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make the required payments and contribu-tions as required by articles XXVII and XIX of the
1990±1993 contract, the recognition agreement, and
the Board's decision in Case 1±CA±28866.WEWILL
make whole unit employees by restoringtheir health and life insurance, making all delinquent
payments and contributions, and reimbursing employ-
ees for any expenses resulting from our failure to make
the required contributions.AMERICANTRUCK& TRAILER, INC.